Bell, J.
(After stating the foregoing facts.) Plaintiff’s motion for a new trial contained a number of special grounds, but these are treated as abandoned, no reference being made thereto in its brief. The sole question for determination is whether the recital in the instrument-sued on: “ This note having been given to said Gainesville Auto Co. as per contract for one Saxon Tractor, Model M, Motor No. . . Also one Oliver double disk plow, No. 42816,” was sufficient in itself to put the plaintiff as an indorsee upon notice of any equities existing between the original parties to the note. Clearly the plea did not attempt to charge that the plaintiff had notice in any other way, and this was true also of the evidence introduced upon the trial.
Under numerous authorities, we cannot answer the question above presented except in the negative. The authorities so abundantly support this position that a lengthy discussion would be without value. The cases of Hardin v. Bank of Harlem, 145 Ga. 494 (1) (89 S. E. 613), and Brooks v. Floyd, 12 Ga. App. 530, 532 (77 S. E. 877), are almost identical with this case in their facts, and in principle are controllling. See also Dorris v. Farmers & Merchants Bank, 22 Ga. App. 514 (3) (96 S. E. 450); Prater v. Baughman, 24 Ga. App. 298 (100 S. E. 647); Morrison v. Hart, 122 Ga. 660 (3) (50 S. E. 471); Bloodworth v. Woodward, 20 Ga. App. 570 (93 S. E. 221), and cases there cited; Aprea v. Oglethorpe Savings & Trust Co., 28 Ga. App. 408 (111 S. E. 215). While it is true, as pointed out by the defendant in error, that in the ease of Turner Lumber Co. v. Henderson Lumber Co., 20 Ga. App. 682 (2), 688 (93 S. E. 303), it was said by this court that a recital on the face of the note there sued upon that it was a renewal of another note given for certain timber “under contract dated August 13, 1906,” was “ sufficient to carry with it such *433notice as to charge a purchaser with knowledge of the contract to which reference is made,” it was said also, in immediate sequence thereto, that despite this fact “ it is a well-recognized principle of law that knowledge by the purchaser of a negotiable instrument as to what constitutes the consideration thereof, even though such be recited in the face of the note itself, does not deprive the holder of his rights as a bona fide purchaser, unless he has also what amounts to notice that such consideration has failed.”
The law, in thus wisely upholding the security of negotiable instruments, does not leave the maker without remedy, for if a negotiable note is wrongfully transferred to a bona fide purchaser, thereby cutting off a valid defense of the maker, a cause of action will arise in his favor against the payee for any resulting damage. Patterson v. Peterson, 15 Ga. App. 680 (1) (84 S. E. 163).

Judgment reversed.

Jenlcins, P. J., and Stephens, J., concur.